Citation Nr: 1637000	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from October 1968 to November 1970.  His awards and decorations include the Combat Infantryman Badge (CIB), among others.  The Veteran served for several months in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This case was previously before the Board in January 2014.  In a January 2014 Board decision, the Board reopened the right ear hearing loss claim based on a finding that new and material evidence had been submitted.  

In the same January 2014 decision, the Board remanded the underlying service connection issue for right ear hearing loss for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in his Substantive Appeal.  However, he cancelled that request in November 2013.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  
2.  The Veteran has current right ear hearing loss disability for VA compensation purposes and tinnitus that are the result of hazardous noise exposure from gunfire and artillery during combat operations in Vietnam, as part of his duties as a light weapons infantryman in the U.S. Army from 1968 to 1970.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015).

2.  Resolving all reasonable doubt in his favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claims for service connection for right ear hearing loss and tinnitus.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§°1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Moreover, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Service connection for an enumerated "chronic disease" such as sensorineural hearing and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

      A.  Right Ear Hearing Loss

The Veteran has contended that he developed right ear hearing loss and tinnitus as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a light weapons infantryman in the United States Army from 1968 to 1970.  His DD Form 214 confirms that he did serve in this capacity.  He has also asserted that he suffered acoustic trauma from exposure to machine gun fire, helicopter noise, artillery, and explosions from mortars and rockets during combat with the enemy in Vietnam.  He says he did not wear hearing protection during service, especially during times of combat.  His DD Form 214 confirms that he did receive the CIB.  The Veteran has further indicated that he first noticed tinnitus during combat in service, but he did not notice any right ear hearing loss until approximately four years after discharge from service in 1975.  He has stated that that his right ear hearing loss and tinnitus gradually worsened and became more persistent over the years post-service.  He has added that he had post-service civilian occupational noise exposure as a welder and shipyard worker for 21 years.  He has stated that he wore hearing protection for his post-service occupation at times.  See May 2000 Travel Board hearing testimony at page 4; June 2002 VA audiology examination; September 2009 VA audiology examination; December 2015 VA audiology examination.  

Upon review of the evidence of record, the Board concludes that service connection for right ear hearing loss disability is warranted. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of current right ear hearing loss disability.  Specifically, a December 2015 VA audiology examination showed pure tone thresholds for the right ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
50
70
80
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Thus, the Veteran has current right ear hearing loss for VA purposes, based on his pure tone thresholds and speech recognition ability.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records (STRs) dated from 1968 to 1970 are negative for any complaint, treatment, or diagnosis of hearing loss disability under §°3.385 in either ear.  That is, none of the in-service audiograms dated in October 1969 (at entrance) and July 1970 (at separation) demonstrated bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385.  The Board has also considered the Court's holding that a significant decibel increase in pure tone thresholds during service is also an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  Regardless, in the present case, a comparison between the STR entrance and STR separation audiology examinations fails to reveal auditory shifts in pure tone thresholds at frequencies from 500 Hertz to 4000 Hertz in the right ear.  None of this evidence supports in-service incurrence.  These facts are not in dispute.  

In any event, the Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

To establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Thus, the lack of evidence of right ear hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

With regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as light weapons infantryman involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).

With regard to the in-service combat presumption, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38°U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire." American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003). An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 at footnote 7 (Fed. Cir. 2012). 

With regard to the statutory combat presumption, the Veteran's service personnel records (SPRs) and DD Form 214 confirm that he served in Vietnam.  His SPRs and DD Form 214 document that he received medals and awards such as the CIB, among others.  The CIB is prima facia evidence he engaged in combat.  His DD Form 214 revealed an MOS of light weapons infantry.  This is also supportive of combat.  The Veteran has also credibly related his combat experiences to VA medical personnel.  A VA General Counsel Precedential Opinion holds that credible lay statements can also establish combat status.  VAOGCPREC 12-99, at para. 11 (Oct. 18, 1999).  In addition, the RO conceded the Veteran's combat service with exposure to combat stressors, in that it already granted the Veteran service connection for PTSD.  Therefore, there is satisfactory evidence the Veteran engaged in combat during his military service.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  It follows that his lay statements are sufficient to show the occurrence of hazardous noise exposure and acoustic trauma during in-service combat.  See 38 U.S.C.A. § 1154(b); 38°C.F.R. § 3.304(d).  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current diagnosis of right ear hearing loss to his confirmed combat-related hazardous noise exposure and acoustic trauma.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.  

Post-service, the first medical evidence of right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is from a private Mobile ENT Center audiological report dated in January 1989.  However, an earlier January 1976 Providence Hospital treatment report documented chronic right otitis media with cholesteatoma, with complaints of right ear hearing loss for the past year - so back to 1975.  This is only four years after discharge from service.  As a lay person, the Veteran also reports the first post-service symptoms of right ear hearing loss in the early to mid-1970s, only a few years after service.  The Veteran is indeed competent to report symptoms of hearing loss several years after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay allegations of worsening hearing loss post-service beginning in the 1970s are also credible, especially given the notation in the January 1976 Providence Hospital treatment report.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

With regard to a nexus, the Board acknowledges that the record contains several unfavorable VA audiology examinations and opinions dated in June 2002, September 2009, and December 2015.  However, these VA audiology examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate).  First, none of these VA examinations are compliant with the Board's January 2014 remand order in terms of considering the Veteran's lay allegations of hearing loss, tinnitus, and chronic middle ear disease during and a short time after service.  In addition, the above VA audiology examinations and opinions emphasized the fact that the Veteran's hearing loss in his right ear was conductive hearing loss when initially diagnosed, as opposed to sensorineural hearing loss.  In particular, the VA audiology examiners assessed the Veteran's right ear conductive hearing loss as being explained by his chronic middle ear disease and his right radical mastoidectomy he underwent post-service in January 1976, as opposed to any in-service cause.  See January 1976 Providence Hospital records and January 1989 Mobile ENT Center records.  

In this regard, for VA disability compensation purposes, four types of hearing loss have been identified: conductive, sensorineural, mixed, and central hearing loss.  Conductive hearing loss is due to a mechanical problem in the outer or middle ear, rather than an organic disease of the nervous system.  See VBA Training Letter 10-02, at 3 (Mar. 18, 2010).  In contrast, sensorineural hearing loss is due to a problem in the inner ear or in the auditory (Cranial Nerve VIII) nerve between the inner ear and the brain.  It most often occurs when the tiny hair cells in the cochlea are injured, and there may also be nerve fiber damage.  The two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  Id.  

However, the June 2002 VA audiology examiner stated the Veteran's right ear conductive hearing loss was merely of "unknown etiology."  He did not rule out in-service incurrence.  Furthermore, the July 2002 ear disease examiner, the September 2009 VA audiology examiner, and the December 2015 VA audiology examiner assessed "mixed hearing loss" in the right ear.  Mixed hearing loss means both conductive and sensorineural forms of hearing loss are present.  See again VBA Training Letter 10-02, at 3 (Mar. 18, 2010).  Notably, all of the VA audiology examiners failed to discuss the etiology of the Veteran's sensorineural component of his hearing loss in the right ear, despite his in-service combat-related acoustic trauma.  

Therefore, the Board has considered that the probative value of these unfavorable VA audiology examinations is rather limited.

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability, as there is competent and credible evidence of combat-related in-service noise exposure and acoustic trauma, with symptoms of diminished hearing in the right ear only a few years after separation from service, and post-service right ear hearing loss disability for VA compensation purposes, with no concrete evidence of a post-service intercurrent cause, as the Veteran testified to wearing hearing protection post-service.  38 U.S.C.A. §°5107(b); 38 C.F.R. § 3.102.

      B.  Tinnitus

Upon review of the evidence of record, the Board concludes that service connection for tinnitus is warranted. 

STRs dated from 1968 to 1970 are negative for any complaint, treatment, or diagnosis of tinnitus.  However, the Veteran has indicated that he first noticed tinnitus or ringing in the ears after exposure to very loud gunfire and artillery without hearing protection during combat in Vietnam.  See May 2000 Travel Board hearing testimony at page 4.  With regard to the combat presumption, as noted above, the Veteran's lay testimony is sufficient to show the occurrence of hazardous noise exposure and acoustic trauma during in-service combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In addition, the Federal Circuit has held that the statutory combat presumption applies not only to whether the Veteran was exposed to acoustic trauma while on active duty, but also to whether symptoms of hearing loss were shown while on active duty.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  The Federal Circuit determined that if in-service hearing loss, as opposed to just acoustic trauma, was established by way of the statutory combat presumption, the Veteran would then only have to show that his hearing loss disability incurred in service was a chronic condition that persisted beyond active service.  Id.  The Board concludes that the same reasoning utilized in Reeves could apply to his alleged in-service tinnitus symptoms by way of the combat presumption.  That is, in the present case, there is satisfactory lay evidence of tinnitus symptoms during service, after to exposure to hazardous noise and acoustic trauma while in combat.  Thus, the Board will now turn to whether the Veteran's in-service tinnitus was a chronic condition that persisted beyond active service.

Post-service, the Veteran reported intermittent tinnitus that comes and goes.  See July 2002 VA ear disease examination; December 2010 and January 2011 VA mental health outpatient notes, and December 2015 VA audiology examination (all reporting tinnitus).  At times, however, he has denied tinnitus symptoms.  See January 1976 Providence Hospital report; September 2009 VA audiology examination (both denying tinnitus).  In any event, the Veteran is competent to report in-service noise exposure and in-service and post-service intermittent symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of his lay assertions that, during service, he had hazardous noise exposure and acoustic trauma during combat followed by ringing in the ears, which post-service occurs intermittently.  See Barr, 21 Vet. App. at 310. 

Moreover, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred . . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the claim.  

Medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  As noted above, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. §°3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Veteran's credible in-service and post-service complaints of tinnitus after combat and acoustic trauma reflect more than "isolated" findings, thereby revealing a chronic tinnitus condition.  38 C.F.R. § 3.303(b).  Under the plain language of §°3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In the present case, the Veteran's tinnitus is a chronic condition, with competent and credible evidence of record that it was present both in-service and post-service.  The Board emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.

In reaching this decision, the Board also acknowledges that a December 2015 VA audiology examiner opined that the Veteran's current tinnitus is less likely as not related to in-service noise exposure.  In so doing, the VA examiner relied on the fact that there was no evidence of tinnitus during service, and no evidence of tinnitus until many years after service.  However, this opinion is somewhat flawed.  Where a veteran has provided lay testimony of an in-service injury, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records, unless the Board finds that the testimony is not credible.  Dalton, 21 Vet. App. at 39-40.  The absence of in-service documentation may not constitute negative evidence and that a VA examiner had to consider the Veteran's lay report regarding the occurrence of the injury.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  In this case, the December 2015 VA examiner did not adequately consider the Veteran's lay assertions of symptoms of tinnitus after gunfire during combat in service, see May 2000 Travel Board hearing testimony at page 4, which is presumed true per 38 U.S.C.A. § 1154(b).  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for right ear hearing loss disability is granted.  

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.  


 

____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


